Case 1:19-cv-21100-RNS Document 8 Entered on FLSD Docket 04/18/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO 1:19-CV-21100-RNS

    ZACH FRIEDMAN,
    individually and on behalf of all others
    similarly situated,                               CLASS ACTION

    Plaintiff,                                        JURY TRIAL DEMANDED

    v.

    VIP LASER, INC., a Florida profit
    corporation,

    Defendant,

    _____________________/


                                    NOTICE OF SETTLEMENT

           Plaintiff, Zach Friedman, by and through undersigned counsel, herby gives notice that

   the parties have reached a settlement with respect to Plaintiff’s individual claims. Plaintiff and

   Defendant are in the process of finalizing their settlement agreement. Plaintiff anticipates filing

   a notice of dismissal within ten (10) days.
Case 1:19-cv-21100-RNS Document 8 Entered on FLSD Docket 04/18/2019 Page 2 of 2




          Date: April 18, 2019

          Respectfully Submitted,


    SHAMIS & GENTILE, P.A.                EDELSBERG LAW, PA
                                          Scott Edelsberg, Esq.
    /s/ Andrew J. Shamis                  Florida Bar No. 0100537
    Andrew J. Shamis, Esq.                scott@edelsberglaw.com
    Florida Bar No. 101754                19495 Biscayne Blvd #607
    14 NE 1st Ave.                        Aventura, FL 33180
    Suite 1205                            Telephone: 305-975-3320
    Miami, Florida 33132
    ashamis@shamisgentile.com             Counsel for Plaintiff and the Class
    Telephone: 305.479.2299

    Counsel for Plaintiff and the Class
